Judge Martin
dissenting.
Defendant’s principal assignment of error challenges the sufficiency of the evidence to go to the jury and sustain the verdict.
Upon the evidence presented in the present case, the jury could have found that the boggs described in the indictment were stolen on or after the night of 15 May 1974 and that they were the same boggs in the unexplained possession of defendant and by him sold to Pierce on 22 May 1974. Basing its finding on the facts presented and on the “recent possession doctrine,” *724the jury could infer that the defendant stole the boggs. However, the court instructed the jury that it could consider the “recent possession doctrine” and circumstantial evidence in arriving at its verdict with respect to both the boggs and the tractor.
In order for the “recent possession doctrine” to apply in a particular case, there must be proof of these things: “(1) That the property described in the indictment was stolen, the mere fact of finding one man’s property in another man’s possession raising no presumption that the latter stole it; (2) that the property shown to have been possessed by accused was the stolen property; and (3) that the possession was recently after the larceny, since mere possession of stolen property raises no presumption of guilt.” State v. Foster, 268 N.C. 480, 151 S.E. 2d 62 (1966). “The applicability of the doctrine of the inference of guilt derived from the recent possession of stolen goods depends upon the circumstance and character of the possession. ‘It applies only when the possession is of a kind which manifests that the stolen goods came to the possessor by his own act or with his undoubted concurrence’ (Citation omitted), and so recently and under such circumstances as to give reasonable assurance that such possession could not have been obtained unless the holder was himself the thief.” State v. Weinstein, 224 N.C. 645, 31 S.E. 2d 920 (1944).
The evidence in the present case does not fix the defendant with possession of the tractor as is required before the presumption can apply. “The identity of the fruits of the crime must be established before the presumption of recent possession can apply. The presumption is not an aid of identifying or locating the stolen property, but in tracking down the thief upon its discovery.” State v. Jones, 227 N.C. 47, 40 S.E. 2d 458 (1946). The doctrine has no application in the present case in respect to the still missing tractor.
Further, there are no additional circumstances which significantly bolster the State’s case. There was no evidence that the tractor was ever in the possession of defendant or under his control. There were no incriminating circumstances linking defendant with the still missing tractor except that at one time the boggs were hitched to the tractor.
Thus, although defendant Greene’s unexplained possession of the boggs permits the inference that he stole the boggs, it does *725not permit the further inference that he took the still missing tractor. “ ‘A basic requirement of circumstantial evidence is reasonable inference from established facts. Inference may not be based on inference. Every inference must stand upon some clear and direct evidence, and not upon some other inference or presumption. (Citations).’” State v. Parker, 268 N.C. 258, 150 S.E. 2d 428 (1966).
For the reasons stated, there should be a new trial at which time the jury may find defendant guilty of felonious larceny of the boggs, misdemeanor larceny of the boggs, or not guilty.